Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 03/08/21. Claims 1, 2, 4-14 are pending in this application. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Non-elected claims 11-13 are canceled by way of this examiner’s amendment. Note that non-elected independent claim 11 does not contain the allowable subject matter as indicated in claim 1. Thus, non-elected claims 11-13 are not eligible for rejoinder and are canceled by way of this examiner’s amendment.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: 1. (Currently Amended) A silicon carbide semiconductor device, comprising:
a semiconductor substrate that contains silicon carbide, the semiconductor substrate including:
a base substrate;

a second semiconductor region that is of a second conductivity type, and is disposed on the first semiconductor region at the front side of the semiconductor substrate; and
a third semiconductor region that is of the first conductivity type and is selectively provided in the second semiconductor region at the front side of the semiconductor substrate;
a trench that penetrates the third semiconductor region and the second semiconductor region, and reaches the first semiconductor region;
a gate electrode that is provided in the trench, via a gate insulating film; an interlayer insulating film that covers the gate electrode;
a contact hole that penetrates the interlayer insulating film, reaches the semiconductor substrate and exposes the third semiconductor region;
a barrier metal that covers the interlayer insulating film; a first electrode that in the contact hole is electrically connected to the second semiconductor region and the third semiconductor region; and
a second electrode provided at a rear side of the semiconductor substrate, wherein the gate electrode has a recess at a position corresponding to the trench in a plan view of the silicon carbide semiconductor device, the recess being recessed from the front side of the semiconductor substrate toward the rear side of the semiconductor substrate, the interlayer insulating film has a recess at a position corresponding to the position of the recess of the gate electrode in the plan view, and
the barrier metal has a groove of a predetermined depth at a position corresponding to the position of the recess of the interlayer insulating film in the plan view, the barrier metal having a first portion in the groove and a second portion other than the first portion, the first portion having a thickness less than a thickness of the second portion, as recited in claim 1. Claims 4-9 and 14 depend from claim 1 and are also allowable.


Discussion of Related Art
Ishida (US 20050255706 A1) discloses a method of manufacturing a semiconductor device, comprising: providing a silicon semiconductor substrate of a first general conductivity type that operates as a drain; forming a channel layer of a second general conductivity type on the substrate; forming a trench that penetrates through the channel layer; filling the trench with a conductive material to form a gate electrode; forming a source region of the first general conductivity type in the channel layer and adjacent the gate electrode; forming a body region of the second general conductivity type in the channel layer and adjacent the source region; forming an interlayer insulating film on the gate electrode; forming a first metal layer on the channel layer and the interlayer insulating film so as to be in contact with the source region and the body region, the first metal layer having an opening to expose part of the interlayer insulating film; forming a second metal layer on the first metal layer and the exposed part of the interlayer insulating film; and introducing hydrogen into the substrate through the opening of the first metal layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813